Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 1 of 14 PageID 2407




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 JENNIFER MORA, etc.                       Case No. 8:18-cv-00335

              Plaintiff,                   Judge James S. Moody, Jr.

       v.

 VISIONWORKS OF AMERICA, INC.

              Defendant.



 DEFENDANT VISIONWORKS OF AMERICA, INC.’S REPLY BRIEF IN SUPPORT OF
      ITS MOTION TO EXCLUDE THE TESTIMONY OF DR. JOHN BURKE
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 2 of 14 PageID 2408




                                         INTRODUCTION

        Defendant Visionworks of America, Inc. (“Visionworks”) moved to exclude the

 testimony of Plaintiff’s expert, Dr. John Burke, under Federal Rule of Evidence 702 and Daubert

 v. Merrell Dow Pharm, Inc., 509 U.S. 579 (1993), for four independent reasons: (1) Plaintiff’s

 counsel ghostwrote Dr. Burke’s report and thus Dr. Burke could not explain the basis for the

 opinions in the report; (2) Dr. Burke’s general background in economics does not make him

 qualified to testify on the “regular” price of a good; (3) Dr. Burke’s methodology to determine

 the “regular” price of a good and his model for proving classwide damages have never been

 tested and are otherwise unreliable; and (4) his opinions are not helpful. (Dkt. 60, pp. 9-24).

        In response, Plaintiff does not dispute that Plaintiff’s counsel primarily wrote the report

 and conducted all of the data analysis underlying Dr. Burke’s opinions. Plaintiff also does not

 dispute that Dr. Burke could not explain the basis for many of his opinions during his deposition.

 Plaintiff also concedes that Dr. Burke has no prior experience determining the “regular” price of

 any product. As a result, Dr. Burke came up with several different definitions of the “regular”

 price, which, when applied to the facts, caused him to conclude that many of Visionworks’

 prices, including the list prices and various discounts, would have been the “regular” price at

 different times during the class period. He then departs radically from economic theory to

 conclude that 40% off the list price is the “most common regular price,” a phrase that he

 admittedly made up for purposes of this litigation. The biggest problem, however, with his

 conclusion that 40% off is the “most common regular price” is that it is completely unhelpful in

 this case. Even if 40% off the list price were the “most common regular price” during the class

 period (it is not), that fact would not help this Court determine the “regular” price for a putative




                                                   1
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 3 of 14 PageID 2409




 class member’s BOGO transaction because Dr. Burke admits that there were various (and often

 multiple) “regular” prices on any given day of the class period.

        This Daubert motion is simple. Dr. Burke created his opinions for the purposes of this

 case. As he repeatedly testified during his deposition: “John Burke made that up.” Dr. Burke’s

 opinions have no basis in economics, they are untestable, and he could not even demonstrate that

 his damages model works for Plaintiff Mora, let alone the class. Dr. Burke should be excluded.

                                           ARGUMENT

        Plaintiff ignores the legal standard in this case. Plaintiff has the “substantial” burden of

 showing that all the Daubert factors are satisfied, the Court must perform a rigorous analysis of

 the Daubert factors to satisfy its gatekeeping duties, and the Court applies the Daubert factors

 with “greater rigor” where, as here, the expert is a “quintessential expert for hire.” See Payne v.

 C.R. Bard, Inc., 2014 WL 988754, at *8, n.8 (M.D. Fla. Mar. 13, 2014), aff’d, 606 F.App’x 940

 (11th Cir. 2015); Dkt. 60, pp. 7-8. When the proper legal standard is applied, Dr. Burke should

 be excluded.

 I.     PLAINTIFF’S RESPONSE CONFIRMS THAT DR. BURKE IS A MERE
        MOUTHPIECE OF PLAINTIFF’S COUNSEL.

        In its opening brief, Visionworks established that Plaintiff’s counsel, not Dr. Burke,

 ghostwrote the expert report in this case. (Dkt. 60, pp. 9-14). Visionworks explained that Dr.

 Burke’s lack of meaningful participation in the drafting of the report is particularly problematic

 because Dr. Burke was unable to explain the basis for many of the opinions in the report, how

 the figures in the report were calculated, how the backup data produced with the report was

 compiled, or how he would apply his damages model to Plaintiff and other class members. (Id.).




                                                  2
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 4 of 14 PageID 2410




          In response, Plaintiff concedes that Plaintiff’s counsel, not Dr. Burke, primarily wrote the

 report; 1 that Plaintiff’s counsel, not Dr. Burke, sorted the millions of lines of data; and that Dr.

 Burke merely reviewed summaries of the data prepared by Plaintiff’s counsel. (Dkt. 64, pp. 9-

 12). Plaintiff argues that Dr. Burke devoted 30 or 40 hours to this case and that Dr. Burke signed

 off on the report. (Id., pp. 9-10). But this is the exact amount of time and conduct of the expert

 in Numatics, who submitted a similarly ghostwritten report and was excluded by the court. See

 Numatics, Inc. v. Balluff, Inc., 66 F. Supp. 3d 934, 944 (E.D. Mich. 2014). The key similarity

 between Numatics and this case is that neither expert could explain the materials in the report or

 the basis for the opinions in the report. 2

          Plaintiff claims that Dr. Burke’s lack of data analysis is acceptable because Dr. Burke has

 “less sophistication with spreadsheets than younger colleagues at his firm and that, at trial, his

 colleagues could run the electronic data on which he commented.” (Dkt. 64, p. 12). Even if Dr.

 Burke’s colleagues could assist him at trial to analyze the data, he needs to understand the data

 and be able to explain how the data supports his opinions. Further, the time to do that was at his

 deposition and in response to a Daubert challenge, not for the first time at trial.

          Plaintiff fails to address the most salient reason for Dr. Burke’s exclusion: Dr. Burke was

 unable to explain the basis for many of the critical opinions and analyses in his report.

 Visionworks identified at least 18 separate opinions, calculations and analyses in the report that

 Dr. Burke could not explain. (Dkt. 60, pp. 12-14). Dr. Burke testified that he did not know or


 1
   Plaintiff never challenges Visionworks’ contention that Plaintiff’s counsel ghostwrote the report for Dr. Burke.
 Plaintiff instead claims that “Dr. Burke was deeply involved in this case and the preparation of his opinions (Dkt. 64,
 p. 10), that he spent 30 or 40 hours on the matter (id., p. 9), and that “his report reflects his opinions” (id., p. 11). In
 other words, he did some research and came up with some opinions, but counsel wrote the report.
 2
   The case cited by Plaintiff, U.S. v. Kalymon, 541 F.3d 624, 637 (6th Cir. 2008), is inapposite. Kalymon holds that
 an attorney can reduce an expert’s report to writing as “long as the report reflects the actual views of the expert,” not
 the attorney. (Dkt. 64, p. 11). First, Kalymon is not the standard in the Eleventh Circuit. Second, it is obvious that
 Dr. Burke’s report does not reflect his own views because he could not explain the basis for many of the opinions and
 calculations in the report.

                                                              3
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 5 of 14 PageID 2411




 could not remember how figures in the report were calculated or how he came to a particular

 opinion more than 70 times during his deposition. (Dkt. 60, Ex. 1). He admitted that he did not

 know how the opinions in his report were derived because he did not conduct the underlying data

 analysis:

        “Q: But you don’t know because you didn’t do it, right?

        A: I don’t remember, no.

        Q: Your lawyers did it?

        A: Lawyers did it, yes sir.”

 (Dkt. 60, Ex. 1, p. 197).

        Dr. Burke also could not apply his own damages model to calculate damages for Plaintiff

 and two other putative class members because he was unfamiliar with the data. When he tried to

 run the data through his damages model during his deposition, he concluded that Plaintiff and the

 two other putative class members should each receive zero damages. (Id. pp. 251-56, 261-63).

        Visionworks would be severely prejudiced by having to defend against an expert who is

 the mouthpiece of Plaintiff’s counsel and who cannot explain critical opinions in his own report.

 Dr. Burke should be excluded.

 II.    PLAINTIFF CONCEDES THAT DR. BURKE HAS NO PRIOR EXPERIENCE
        OPINING ON THE “REGULAR” PRICE OF A CONSUMER PRODUCT.

        Visionworks established that Dr. Burke is not qualified to opine on the “regular” price of

 eyeglasses because Dr. Burke has no prior experience opining on the “regular” price of any

 consumer good, and he could not explain how his general experience in economics is a sufficient

 basis for his opinions on the “regular” price of a good. (Dkt. 60, pp. 15-16). Dr. Burke’s

 opinions were based on his personal views of the meaning of the word “regular,” rather than on

 any economic theory. (Id., p. 16). Dr. Burke’s application of his uneconomic and unworkable


                                                 4
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 6 of 14 PageID 2412




 definitions of “regular” price caused him to conclude that nearly every price offered by

 Visionworks was a “regular” price during various portions of the class period, including the list

 price. (Id., pp. 16-17).

         In response, Plaintiff claims that Dr. Burke’s concept of a “regular” price is such “basic

 economics” that it does not appear in the economic literature; that the FTC guidelines are the

 source for his methodologies for determining the “regular” price of a good; and that Dr. Burke’s

 methodologies are also based on his experience in economics, his training, and his education.

 (Dkt. 64, pp. 14, 16).

         The argument that Dr. Burke’s opinions are such “basic economics” that there would be

 no support for the opinions in economic literature rings hollow. The lack of peer review

 literature supporting an opinion is a key factor that justifies exclusion under Daubert. Further, if

 Dr. Burke’s opinions are so “straightforward,” “basic” and “common sense,” then they are not

 beyond the understanding of the finder of fact and would not be helpful. See Fed. R. Evid. 702.

 Thus, in defending Dr. Burke’s qualifications, Plaintiff has essentially conceded that Dr. Burke

 will not be helpful in this case.

         Plaintiff’s argument that the FTC guidelines are the source for Dr. Burke’s opinions on

 the “regular” price is misleading. Dr. Burke identified the FTC guideline as an initial source for

 his definitions of a “regular” price, but he then departed from the FTC guidelines to come up

 with his own revised definitions. Dr. Burke specifically disavowed the FTC guidelines on

 multiple occasions during his deposition in favor of his own ipse dixit. (Dkt. 60, Ex. 1, pp. 151-

 53, 183 (disagreeing with FTC guidelines); pp. 205-06 (“significant period of time” is neither

 FTC guideline nor economic standard, but rather “an arbitrary standard of John Burke”); p. 220

 (source he relied on for his opinion that extensive use of BOGO promotions renders the promise



                                                  5
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 7 of 14 PageID 2413




 of a free second pair illusory is John Burke, not the FTC guidelines)). Thus, while Dr. Burke

 cited the FTC guidelines as the original source for the term “regular” price, he ultimately rejected

 those guidelines in favor of his own definitions of “regular’ price.

          Plaintiff argues that Dr. Burke’s “inconsisten[cies]” with the FTC guidelines were not

 “fundamental.” (Dkt. 64, pp. 18-19). On the contrary, Dr. Burke ultimately concluded that 40%

 off the list price is the “most common regular price” because he departed from the FTC

 guidelines. When Dr. Burke initially applied the FTC guidelines’ definition of “regular” price,

 he identified multiple Visionworks’ prices that were “regular” prices during the class period,

 testified that a single pair of eyeglasses can have multiple “regular” prices over time, and

 testified that there can be multiple “regular” prices at any point in time. (Dkt. 60, Ex. 1, pp. 77-

 78 (the list price is the regular price in a BOGO transaction); p. 206 (list price is the regular

 price); pp. 163, 166 (list price that cannot be discounted is a regular price); pp. 163-67 (list price

 that can be discounted is a regular price if a product is sold at that price at least once each month

 during the class period); pp. 179-180 (clearance prices are regular prices during the time a

 product is marked down); p. 155 (40% off single pair is regular price); p. 156 (60% off direct

 mail discount is regular price); p. 156 ($69.96 clearance price is regular price); p. 192 (60% off

 single pair discount is regular price); p. 155 (product can have more than one regular price); p.

 192 (there can be multiple regular prices at any given point in time)). 3

          Dr. Burke, however, then diverged from the FTC guidelines and economics when he

 concluded that the “true” regular price is the price that was “most common,” which has

 absolutely no basis in the FTC guidelines or economics. (Id., pp. 119, 162, 168, 279). Dr. Burke




 3
   Dr. Burke limited his adoption of the FTC guidelines’ definition of “regular” price to the development of his chart
 on page 3 of his report: “The FTC definition was primarily used for that chart on page 3.” (Dkt 60, Ex. 1, p. 151).

                                                          6
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 8 of 14 PageID 2414




 made up the standard of the “most common regular price” so that he could opine that the 40% off

 discount should be applied as a common measure of damages for the class.

        Plaintiff’s mantra that Dr. Burke’s opinions in this case are based on his 40 years of

 experience as an economist also fails. The Eleventh Circuit explained: “If the witness is relying

 solely or primarily on experience, then the witness must explain how that experience leads to

 the conclusion reached, why that experience is a sufficient basis for the opinion, and how that

 experience is reliably applied to the facts.” U.S. v. Frazier, 387 F.3d 1244, 1261 (11th Cir. 2004).

 Plaintiff did not offer a single explanation as to how or why Dr. Burke’s experience would be

 helpful in this case. Dr. Burke has never before offered an opinion on the “regular” price of a

 consumer good, and he admitted that he made up his standards for this case. (Dkt. 60, Ex. 1,

 pp. 46, 48). Dr. Burke’s qualifications in economics generally are not germane to the opinions

 he offers in this case. See Montgomery v. Noga, 168 F.3d 1282, 1302 (11th Cir. 1999)

 (affirming exclusion of expert because expert did not explain how his expertise was “germane

 to the issues involved in the case”); Sun Ins. Mktg. Network, Inc. v. AIG Life Ins. Co., 254 F.

 Supp. 2d 1239 (M.D. Fla. 2003) (Moody, J.) (excluding expert who was not qualified in the

 area of expertise advanced in the case at hand); Jorquera v. Metro. Cas. Ins. Co., 2013 WL

 12156451, at *2 (M.D. Fla. Sept. 5, 2013) (expert not qualified to opine as to causation of

 damages).

        Indeed, Dr. Burke readily admitted that his definition of the “regular” price of a good

 had no basis in economics.

        Q:      Is there any source in economics for your definition of regular price, any source you can
                point to in the literature?

        A.      Not from memory, no, sir.

 (Dkt. 60, Ex. 1, p. 157).


                                                    7
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 9 of 14 PageID 2415




        In fact, his lack of economic discipline resulted in his adoption of varying, ambiguous

 definitions of “regular” price throughout his deposition. (Dkt. 60, pp. 16-17, citing Ex. 1, p. 13

 (“price that’s frequently available”); p. 10 (“the open, available, stated price, known price”); p.

 151 (“price at which a single pair of eyeglasses is openly and actively sold to the public”); p. 191

 (“most of the time during any arbitrary period”); p. 125 (“more than 1 percent” of sales); pp.

 162-63 (“price at which you had at least one sale during a month”); pp. 171-72 (sold for at least

 30 out of 90 days)).

        In short, regardless of his qualifications in economics generally, Dr. Burke is not

 qualified to offer his made-up opinions on the “regular” price of a consumer good.

 III.   THE COURT SHOULD EXCLUDE DR. BURKE’S OPINIONS BECAUSE THEY
        ARE UNRELIABLE.

        Visionworks established that Dr. Burke’s opinions are unreliable because: (1) his

 methodology to determine a “regular” price has never been tested; (2) his proposed damages

 model has never been tested and indeed does not work; (3) his methodologies have never been

 subject to peer review or publication; (4) his methodologies have no known or potential error

 rate and are not generally accepted in the economic community; (5) his opinions are based only

 on his ipse dixit; (6) he unjustifiably extrapolated from an accepted premise to an unfounded

 conclusion in selecting a “regular” price; (7) he failed to account for his alternative “regular”

 prices; and (8) he could not show that his purported expertise in determining a “regular” price

 was known to reach reliable results. (Dkt. 60, pp. 18-23).

        As a threshold matter, Plaintiff fails to respond at all to Visionworks’ arguments

 numbered four through eight, above. Thus, Plaintiff concedes those arguments, and Visionworks

 should prevail on its Daubert motion for this reason alone. Plaintiff then argues that Dr. Burke’s

 opinions are reliable because he has been an economist for 40 years, his opinions are consistent


                                                   8
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 10 of 14 PageID 2416




 with the FTC guidelines, and that the lack of testing and peer review for his opinions is a red

 herring. (Dkt. 64, pp. 18-21).

          As discussed in the section above, Dr. Burke’s experience in economics does not support

 his opinions in this case and his opinions are not consistent with the FTC guidelines. Plaintiff’s

 argument that the fact that Dr. Burke’s opinions have not been subject to testing or peer review is

 a red herring is not credible. An expert, to be reliable, should meet certain industry indicia of

 reliability. The courts have identified testing, peer review, error rates, and publications as low-

 hanging fruit for reliability evaluations. This Court cannot ignore those factors because doing so

 would abdicate the Court’s gatekeeping function and its obligation to conduct a rigorous analysis

 into the admissibility of expert testimony. The lack of supporting economic literature and the

 absence of any testing of Dr. Burke’s methodology for determining a regular price indicate

 unreliability. 4

          Finally, Plaintiff claims that Dr. Burke’s “method for calculating damages is

 straightforward and sound” and that the “data is the data.” (Dkt. 64, p. 20). Dr. Burke’s

 methodologies and damages model are not sound. Plaintiff cannot plausibly argue otherwise

 because Dr. Burke never tested his damages model to see if it works. (Dkt. 60, Ex. 1, p. 247).

 His methodology fails to provide a mechanism to choose one “regular” price over another when

 there are multiple “regular” prices on the same day or to choose among different “regular” prices

 in different geographic markets in Florida.

          Plaintiff claims that “Visionworks does not assert that the method would not work or that

 damages could not be calculated on a class-wide basis,” but that is obviously false. Visionworks

 identified several issues with Dr. Burke’s damages model and its classwide applicability. (Dkt.


 4
  Plaintiff’s refrain that Dr. Snail has similar flaws as Dr. Burke fails for two reasons. First, Dr. Snail actually has
 experience in this space, while Dr. Burke does not. Second, Plaintiff did not move to exclude Dr. Snail.

                                                           9
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 11 of 14 PageID 2417




 60, pp. 4-7). When Visionworks asked Dr. Burke about his damages model during his

 deposition, he could not figure out which transactions were BOGO transactions, he could not

 calculate the list price paid by a customer for a complete pair (i.e., the sum of the list prices for

 the frames, lenses and coatings), and he could not identify the types of additional discounts

 received by these customers that should be excluded from his damages models. (Dkt. 60, Ex. 1,

 pp. 251-52, 258). Regardless, it is not Visionworks’ burden to disprove Dr. Burke’s damages

 model, it is Plaintiff’s burden to show that the model works. See Randolph v. J.M. Smucker Co.,

 303 F.R.D. 679, 698 (S.D. Fla. 2014) (denying class certification where plaintiff has not

 demonstrated proposed methods will be capable of measuring class-wide damages other than

 “the bald, unsupported assertion that this method will work”); In re LIBOR-Based Fin.

 Instruments Antitrust Litig., 299 F. Supp. 3d 430, 558 (S.D.N.Y. 2018) (rejecting contention that

 plaintiff need only establish a “workable” damages model, rather than establish whether the

 model “actually works”); Werdebaugh v. Blue Diamond Growers, 2014 WL 7148923, at *14

 (N.D. Cal. Dec. 15, 2014) (rejecting model where plaintiff was only able to prove “the soundness

 of the methodology” and could not establish that the model reliably measured of damages).

 Plaintiff failed to satisfy this burden, and there is no record evidence showing that Dr. Burke’s

 damages model works. It does not and Dr. Burke should be excluded for this additional reason.

 IV.    THE COURT SHOULD EXCLUDE DR. BURKE’S OPINIONS BECAUSE HIS
        OPINIONS WOULD NOT ASSIST THE TRIER OF FACT.

        Visionworks also demonstrated that Dr. Burke’s opinions are not helpful to the trier of

 fact because: (1) they are not his own; they belong to Plaintiff’s counsel; (2) Dr. Burke

 identified multiple “regular” prices for any given time during the class period, but he offered no

 meaningful way to choose one “regular” price over another for calculating damages; and (3) Dr.




                                                   10
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 12 of 14 PageID 2418




 Burke’s inability to explain the basis of his opinions renders his ultimate conclusion useless.

 (Dkt. 60, pp. 23-24).

         Plaintiff never explains how to disentangle the multitude of “regular” prices generated by

 Dr. Burke’s methodology. Even if 40% off were the “most common regular” price across the

 entire class period, that opinion would not help the Court determine the “regular” price for

 calculating damages for any particular class member at the time that that class member

 completed a BOGO transaction. Thus, his opinion is not helpful.

                                          CONCLUSION

         For the reasons set forth above, Defendant Visionworks of America, Inc. requests that the

 Court exercise its gatekeeping duties under Rule 702 and Daubert to exclude Dr. Burke’s

 opinions in their entirety.

 Dated: October 7, 2019                        Respectfully submitted,

                                               VISIONWORKS OF AMERICA, INC.

                                               Respectfully submitted,

                                               /s/ Daniel R. Campbell
                                               Christopher M. Murphy (pro hac vice)
                                               Daniel R. Campbell (pro hac vice)
                                               MCDERMOTT WILL & EMERY LLP
                                               444 West Lake Street, Suite 4000
                                               Chicago, Illinois 60606
                                               cmurphy@mwe.com
                                               dcampbell@mwe.com
                                               Tel.: (312) 372-2000
                                               Fax: (312) 984-7000

                                               Benjamin H. Hill, III (FBN 94585)
                                               Dennis P. Waggoner (FBN 509426)
                                               HILL WARD HENDERSON
                                               101 East Kennedy Boulevard, Suite 3700
                                               Tampa, Florida 33602
                                               Ben.hill@hwlaw.com
                                               dennis.waggoner@hwlaw.com
                                               Tel.: (813) 221-3900
                                                 11
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 13 of 14 PageID 2419




                                    Fax: (813) 221-2900
                                    Attorneys for Defendant Visionworks of America,
                                    Inc.




                                      12
Case 8:18-cv-00335-JSM-JSS Document 66 Filed 10/07/19 Page 14 of 14 PageID 2420




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on October 7, 2019, I served a copy of the foregoing

 document upon all counsel of record via email and electronic filing.


                                                     /s/ Daniel R. Campbell

                                                     Daniel R. Campbell


 DM_US 163053520-6.085933.0017




                                                13
